DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Clifford A. Ulrich on 1/8/21.
The application has been amended as follows: 
Claim 8, line 5 has been amended as follows:
	Rate[[.]] ; wherein:
	picture elements of each image taken are displayable as a two-dimensional matrix whose elements have numerical values for representing one of a gray level, color gradation, and a brightness of the corresponding picture element, 
	a respective sum of numerical values of a respective row of the matrix being formed, thus all row sums belonging to the image,
	a respective sum of numerical values of a respective column of the matrix being formed, thus all row sums belonging to the image, 
	differences between the row sums and differences between the column sums of two images taken in a manner spaced over time are determined, 
	the picture element assigned to the illuminant is inferred from non-vanishing differential values, and
	the information is decoded from a change over time in a numerical value of the picture element assigned to the illuminant, by determining a pulse-width-modulation ratio, and from that, determining the information.
Claims 14 and 15 are cancelled.
Claim 16, line 3 has been amended as follows:
	a luminous characteristic of an illuminant over time[[.]] ; wherein the device is adapted to perform the method recited in claim 8.
Allowable Subject Matter
Claims 8-13 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Claim 8, picture elements of each image taken are displayable as a two-dimensional matrix whose elements have numerical values for representing one of a gray level, color gradation, and a brightness of the corresponding picture element, a respective sum of numerical values of a respective row of the matrix being formed, thus all row sums belonging to the image, a respective sum of numerical values of a respective column of the matrix being formed, thus all row sums belonging to the image, differences between the row sums and differences between the column sums of two images taken in a manner spaced over time are determined, the picture element assigned to the illuminant is inferred from non-vanishing differential values, and the information is decoded from a change over time in a numerical value of the picture element assigned to the illuminant, by determining a pulse-width-modulation ratio, and from that, determining the information.
	The examiner found no suggestions or motivations to combine the similar teachings from the prior arts made of record to overcome the limitation as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870.  The examiner can normally be reached on M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAI M LEE/Examiner, Art Unit 2636